Title: James Madison to William Allen, 2 December 1833
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Decr. 2. 1833
                            
                        
                        A friend at Washington will forward to your care a Chair for exercise by rocking, and I have authorized a
                            draft on you for payment. The inclosed Check will answer the purpose, and the surplus if any may be passed to my credit.
                            Be so good as to send the Chair by Mr Newmans Joe, if that opportunity should offer before I provide some other
                            conveyance With friendly respects.
                        
                            
                                
                            
                        
                    